Citation Nr: 1704098	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  09 18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for psychiatric disability, rated 30 percent prior to May 16, 2007, and rated 70 percent as of May 16, 2007.

2.  Entitlement to a total rating for compensation purposes due to individual unemployability caused by service connected disability (TDIU).


REPRESENTATION

Appellant represented by:  Barbara L. Kuhl, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to December 1987 and from June 1988 to December 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that established service connection for a psychiatric disability.  This appeal also arises from a June 2010 rating decision that denied entitlement to TDIU.  The Veteran testified at a hearing before the undersigned in March 2011, and a transcript of that hearing is of record.  The Board previously remanded this appeal in March 2012.

The Board notes that on remand, the claim was readjudicated after consideration of all evidence associated with the claims file since the April 2010 supplemental statement of the case, and the RO issued a statement of the case addressing the issue of entitlement to TDIU.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, during the course of the appeal, psychiatric disability symptoms have resulted in occupational and social impairment with deficiencies in most areas, but not total social impairment. 

2.  The Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.
CONCLUSION OF LAW

1.  Prior to May 16, 2007, the criteria for an initial 70 percent rating, but not higher, for psychiatric disability were met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9434 (2016). 

2.  As of May 16, 2007, the criteria for an initial rating higher than 70 percent for a psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).

3.  The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in March 2010. 

Once service connection is granted, the claim is substantiated and additional notice is not required for initial rating claims.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson; 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed with regard to the increased rating issue as it is a disagreement with the initial rating following the establishment of service connection.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in April 2015.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Veteran is appealing the initial disability rating assigned.  Therefore, the claim requires consideration of the entire time period for which service connection is established and the Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2016).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list, and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on an presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The assigned GAF scores increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning. In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Richard v. Brown, 9 Vet. App. 266 (1996).

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2016).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The Veteran contends that the disability ratings assigned for a psychiatric disability, to include major depression with psychosis with secondary dependence to cannabis and alcohol, do not accurately compensate the severity of the disability, and that he is unemployable due to his service-connected psychiatric disability.  The present claim for an increased rating arises from service connection for psychiatric disability that was originally granted in a June 2008 rating decision.  

In a September 2003 VA comprehensive mental health evaluation in connection with poly-substance abuse, the Veteran reported residual problems of impaired memory, increased anger, and explosiveness.  He reported his mood as "okay," and his affect was blunted.  The Veteran was dressed casually and appropriately for the weather.  The Veteran's attitude toward the examiner was cooperative.  His speech was clear, coherent, and relevant.  The Veteran's thought process was rational, and the content of thought was clear.  The Veteran had had past suicidal ideations with no plans or intent to act because of his religious beliefs.  The Veteran's judgment was limited.  Although the Veteran reported no current hallucinations at the examination, he had heard voices two weeks prior to the examination.  The Veteran had difficulty complying with a medication regime because he forgot to take the medication.  The Veteran had not held consistent employment after separation from service due to problems with attendance and fighting with superiors.  The Veteran had a history of substance abuse, specifically alcohol and marijuana.  The Veteran denied any leisure activities except for listening to music.  The Veteran had been in a relationship, but that had recently ended.  The Veteran had recently applied for vocational school training.  The examiner assigned a GAF score of 54.  

At a December 2003 substance abuse treatment and prevention meeting, the Veteran reported auditory hallucinations.  The Veteran was oriented to person, place, and time.  The Veteran's speech was normal, relevant and coherent.  The Veteran was dressed appropriately, and had good hygiene.  The Veteran's mood and affect were normal.  

At an April 2004 medicine review at a VA medical center, the Veteran reported auditory hallucinations and paranoia, which were controlled with medication.  The Veteran was oriented to person, place, and time.  He was dressed appropriately for the season and had good hygiene.  His appearance was neat and orderly.  The Veteran's mood was euthymic with flattened affect.  The Veteran's activities included listening to music, writing songs, and weight lifting.  He was on home confinement until October 2004 due to driving under the influence of alcohol.  The Veteran planned to attend school after confinement.  He denied suicidal or homicidal ideations, and denied use of alcohol or other illicit drugs.  

A treatment record from November 2004 shows the Veteran was alert to person, place, and time.  The Veteran's attitude toward the examiner was cooperative.  His speech was clear, coherent, and logical.  The Veteran's mood was euthymic with appropriate affect.  The Veteran reported auditory hallucinations and paranoia.  He stated he hated being around crowds.  The Veteran denied delusions, and suicidal and homicidal ideation.  The Veteran stated he felt spacey and had trouble concentrating.  The Veteran's medication helped him control his anger.  The Veteran lived with his grandmother, and had a girlfriend who he saw twice a week.  He had no other friends.  The Veteran had poor insight.  He had no plans to continue an employment search.  The examiner assigned a GAF of 58.

A May 2005 treatment record shows the Veteran's anger outbursts had decreased.  The Veteran denied difficulty sleeping, and reported he was not depressed.  The Veteran continued to consume alcohol, but denied the use of illicit drugs.  The Veteran reported daily auditory hallucinations, which the medication helped.  When the Veteran could hear the voices, they commanded him to run out in front of a car or to kill himself.  The Veteran reported problems with his memory.  The Veteran was still living with his grandmother, and attended community technical school.  He ended his relationship with his girlfriend, and stayed home a great deal of the time.  The Veteran stopped attending church services, but went out with friends once a month to drink.  The Veteran denied any leisure activities besides listening to music.  The Veteran was alert and oriented to person, place, and time.  His mood was euthymic with flat affect.  The Veteran's judgment and insight were poor.  His speech was coherent and relevant.  The Veteran denied suicidal or homicidal ideation, and delusions.  The examiner assigned a GAF of 58.

At a September 2005 appointment, the Veteran's symptoms included depression, anxiety, grief, feelings of loneliness, paranoia, and problems sleeping.  The Veteran denied irritability or difficulty controlling his anger.  The Veteran lived alone since the recent passing of his grandmother.  The Veteran only socialized with a few friends who shared alcohol and marijuana with him.  The Veteran was dressed appropriately.  His speech was coherent and relevant.  The Veteran's mood was dysphoric and tearful, with broad affect.  The Veteran experienced auditory hallucinations, sometimes commanding him to get hit by a car.  The Veteran denied suicidal thoughts.  The examiner assigned a GAF of 50.

In a November 2005 treatment record, the Veteran denied feeling depressed or anxious.  The Veteran experienced paranoia and auditory hallucinations, especially when he forgot to take his medication.  The auditory hallucinations commanded him to run in front of vehicles or jump off bridges.  The Veteran continued to consume alcohol and use marijuana twice a month when friends visited.  He reported his irritability had improved, and he was in more control of his anger outbursts.  The Veteran began attending church again.  He reported his sleep had improved, but he had difficulty returning to sleep.  The Veteran was alert, and oriented to person, place, and time.  He was ambulatory and dressed appropriately.  His speech was coherent and relevant.  The Veteran's mood was dysphoric with restricted affect.  The Veteran denied suicidal thoughts.   The examiner assigned a GAF of 54.

A January 2006 treatment record shows the Veteran experienced auditory command hallucinations, which he was able to ignore while on medications.  The Veteran was consuming alcohol multiple times a week, and smoked marijuana with his friends because they would not come over unless he smoked.  The Veteran was alert, and oriented to person, place, and time.  The Veteran appeared to be neatly dressed, and had good hygiene.  His mood was calm and affect appropriate.  The Veteran's insight and judgment were poor.

At a May 2007 VA examination, the Veteran appeared neatly groomed.  His mood was depressed, anxious, agitated with constricted affect.  The Veteran was restless, and tense.  His speech was illogical, and his thought process rambling.  The Veteran was easily distracted, but able to do serial sevens, and to spell a word forward and backward.  The Veteran was oriented to person, place, and time.  The Veteran reported problems sleeping, and using alcohol to help him sleep.  He reported no obsessive or ritualist behaviors, and did not have panic attacks.  The Veteran became suicidal without his medications as he experienced auditory command hallucinations.  His impulse control was poor, and he had inappropriate sexual behavior toward women.  The Veteran reported no episodes of violence.  The Veteran demonstrated little interest in leisurely pursuits expect for solitary activities.  His current relationship was troubled, and he was thinking of leaving his girlfriend.  The veteran had few friends or social contacts.  The examiner assigned a GAF score of 40.  The examiner opined that the Veteran's cannabis and alcohol dependence were secondary to the service-connected psychiatric disability.  The examiner further opined that the Veteran had serious symptoms including suicidal ideation, delusions, self-destructive behavior, and very poor judgment that demonstrated serious social and occupational impairment.  The examiner opined that the Veteran did not have total occupational and social impairment, but did have deficiencies in various areas such as judgment, thinking, family relations, work, mood and school.  

At a February 2010 hearing at the RO, the Veteran reported problems with alcohol and cannabis.  He stated he drank alcohol to help with depression, and that he was trying to stop smoking.  The Veteran had problems with depression at home and with his girlfriend.  He stated his relationships did not last long, and that his paranoia "chases girls away."  The Veteran reported he tried working after service, but that it never lasted longer than a month due to anger, alcohol dependence and depression.  He stated he had suicidal ideation all the time.  The Veteran attended classes for small engine repair, but had trouble dealing with people in the program because of anger and paranoia.  

In a February 2010 VA examination, the Veteran's symptoms included depression, auditory hallucinations, and paranoid ideation.  He experienced hallucinations two to three times per week.  The Veteran reported feeling depressed for approximately one hour a day.  Once a month, he experienced fleeting passive suicidal ideation with no plan or intent to commit.  The Veteran was participating in a part time vocational program and maintained average or above-average grades.  He was involved in a romantic relationship, had a "bunch of buddies," and attended church services.  On examination, the Veteran was appropriately dressed.  His attitude toward the examiner was cooperative.  The Veteran's mood was good with appropriate affect.  The Veteran was oriented to person, place, and time.  The Veteran's speech, thought process, and thought content were unremarkable.  The Veteran behaved inappropriately when he consumed alcohol, and reported a history of physical aggression, although stated he had not acted inappropriately while angry for five years.  The examiner assigned a GAF score of 55.  The examiner opined that there was not total social and occupational impairment, but the Veteran did have occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks due to mental disorder.  The examiner opined that the Veteran's reported symptoms, sometimes severe, were associated with cannabis and alcohol dependence.  

At a March 2011 Board hearing, the Veteran reported he experienced paranoia, suicidal thoughts, auditory hallucinations, anger, and problems sleeping.  The Veteran reported that he only began having hallucinations after service, but that he had consumed alcohol and drugs prior to service.  He stated he became depressed when he thought about things that happened in service.  The Veteran stated he had learned to get a grip on his anger.  The Veteran stated he had no friends, but did have a new relationship.  The Veteran had some family, but did not see any of them.  The Veteran reported that he was unable to continue a full time school schedule.  He previously had problems maintaining work for more than a couple of weeks because of anger and alcoholism.  He related his drinking to depression.  He stated he could not hold a full-time job.

At an April 2015 VA examination, the symptoms reported by the Veteran included sleep impairment, depression, feelings of uselessness and hopelessness, substance abuse, suicidal ideation, and temper.  On examination, the Veteran was neatly groomed and dressed appropriately.  The Veteran was alert, and oriented to person, place, and time.  The Veteran's attitude was cooperative.  His speech pace, intensity, and amplitude were each within normal limits.  The Veteran's stream of thought was linear and persistent, and the content of thought was logical and goal directed.  The Veteran denied acute suicidal and homicidal ideation.  He understood the consequences of his behavior.  The Veteran denied experiencing mania, hallucinations (visual, auditory, tactile, olfactory, and gustatory).  The Veteran's affect was flat.  His attention and concentration were intact.  The examiner opined that a mood or other disorder could not be established because there was active substance dependence for alcohol and marijuana.  The examiner also did not provide a functional assessment of impairment or unemployability due to the Veteran's current substance abuse.  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102 (2016).  The Board acknowledges that the Veteran's psychiatric state has been complicated by a history of drug and alcohol abuse, and by residuals of a nonservice-connected head injury.  However, the Board finds that the evidence shows that the Veteran's psychiatric symptoms are persistent and have resulted in significant impairment, and that the substance abuse problems have also been service-connected secondary to the psychiatric disability.  Based upon the Veteran's hearing testimony, the outpatient treatment records, and the VA examination reports, the Board finds that the criteria for a 70 percent rating for a psychiatric disability have been more nearly approximated throughout the period on appeal as the Veteran is shown to have deficiencies in most areas due to psychiatric and substance abuse symptoms. 

In considering whether the Veteran is entitled to a higher rating, the Board has carefully considered the contentions and assertions that psychiatric disability is of such severity so as to warrant a 100 percent schedular rating for the entire appeal period.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which are found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as depression, hallucinations, and irritability, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the General Rating Formula for Mental Disorders at any time during the appeal period.  The Board finds that total occupational and social impairment is not shown as the Veteran is shown to have maintained relationships with friends throughout the appeal period, and with a grandmother prior to her death, which precludes a finding of total social impairment.  Therefore, as both total occupation and social impairment is required for a 100 percent schedular rating, the Board finds that a 100 percent schedular rating is not warranted.

Accordingly, the Board finds that the evidence supports the assignment of a 70 percent initial rating for a psychiatric disability throughout the appeal period.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for a psychiatric disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where the Veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has currently been assigned a 70 percent rating for psychiatric disability.  The Board finds that the psychiatric disability makes the Veteran unable to secure or follow a substantially gainful occupation due to the severe symptoms.  The Veteran has been consistently shown throughout the appeal period to have been unable to secure or follow a substantially gainful occupation due to the service-connected psychiatric and substance abuse disability.  Examinations have attributed the inability to maintain employment to substance abuse and psychiatric symptoms.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).







ORDER

Entitlement to an initial 70 percent rating, but not higher, for a psychiatric disability, is granted.

Entitlement to TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


